SHIVERS, Judge.
The employer/carrier in this workers’ compensation case appeal an order awarding the claimant temporary total disability (TTD) benefits, interest and costs, and reserving jurisdiction to award attorney’s fees.
We find the deputy commissioner’s basic calculation of TTD benefits to be supported by competent, substantial evidence and would affirm the award were it not for evidence in the record that claimant received unemployment compensation benefits for a period of several weeks during 1984, Since it appears that TTD benefits were awarded for the period during which the claimant received unemployment compensation benefits, we reverse and remand for a reduction of the award by the number of weeks unemployment compensation benefits were received. Section 440.15(10)(a), Florida Statutes. The award of costs and interest, and the reservation of jurisdiction to award attorney’s fees need not be altered since the amounts of those awards were not specified in the order.
Accordingly, the order of the deputy commissioner is reversed and remanded for modification.
ERVIN and THOMPSON, JJ., concur.